      Case 3:20-cv-08222-GMS Document 75 Filed 01/06/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9   Darlene Yazzie, et al.,                        No. CV-20-08222-PCT-GMS
10                    Plaintiffs,                   ORDER
11   v.
12   Katie Hobbs,
13                    Defendant.
14
15
16         Pending before the Court are Darlene Yazzie, Caroline Begay, Leslie Begay, Irene
17   Roy, Donna Williams, and Alfred McRoye’s (collectively, “Plaintiffs”) Motion for Leave
18   to Amend Complaint for Injunctive and Declaratory Relief, (Doc. 69), and Motion to
19   Dismiss or Request Timeframe for Leave to Amend Complaint, (Doc. 71). Also before
20   the Court are Defendant Katie Hobbs’ (“Defendant”) Consolidated Motion to Dismiss,
21   (Doc. 48) and Donald J. Trump for President, Inc., Republican National Committee,
22   National Republican Senatorial Committee, National Republican Congressional
23   Committee, Arizona Republican Party, Coconino County Republican Committee,
24   Maricopa County Republican Committee, and Yuma County Republican Committee’s
25   (collectively, “Republican Movants”) Request for Clarification, (Doc. 49).      Upon
26   consideration,
27         IT IS THEREFORE ORDERED that Defendant’s Consolidated Motion to
28   Dismiss and Response to Plaintiffs’ Emergency Motion for Preliminary Injunctive and
      Case 3:20-cv-08222-GMS Document 75 Filed 01/06/21 Page 2 of 2



 1   Declaratory Relief (Doc. 48) is DENIED as moot.
 2          IT IS FURTHER ORDERED that the Republican Movants’ Request for
 3   Clarification (Doc. 49) is DENIED as moot.
 4          IT IS FURTHER ORDERED that Plaintiffs’ Motion for Leave to Amend
 5   Complaint for Injunctive and Declaratory Relief (Doc. 69) is DENIED as moot.
 6          IT IS FURTHER ORDERED that Plaintiffs’ Motion to Dismiss or Request
 7   Timeframe for Leave to Amend Complaint (Doc. 71) is GRANTED. The Clerk of Court
 8   is directed to enter a judgment of dismissal without prejudice.
 9          Dated this 5th day of January, 2021.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
